DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 19 are objected to because of the following informalities:  The phrases “for example” (claim 4) and “in particular” (claim 19) render the claims indefinite because it is unclear whether the limitation(s) following the phrase(s) are part of the claimed invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Advolotkin et al. (US Patent No.: 4472650).
For claim 1, Advolotkin et al. disclose the claimed invention comprising a rotor shaft (reference numeral 1, see figures 5, 6), the shaft comprising a rotor core (reference numeral 1) and a rotor sleeve (reference numeral 3, see figure 6), a compensation element (reference numeral 9, 10) being arranged between the rotor core (reference numeral 1) and the rotor sleeve (reference numeral 3) to absorb differences in thermal expansion of the rotor core and the rotor sleeve (see figure 6), wherein between the compensation element and the rotor core, and/or between the compensation element (reference numeral 9, 10) and the rotor sleeve (reference numeral 3) hollow spaces (between the inner surface of the compensation element 9, 10 and the rotor sleeve 3) are formed (see figure 6).  

Allowable Subject Matter
While claims 2-20 are objected to as being dependent upon a rejected base claim, applicant's claims 1-20 would be found allowable if claim 1 is amended to further describe in greater detail the structure of the compensation element and also how it is structured in relation to the hollow spaces formed (i.e. describing the compensation element as being monolithically separate from the rotor sleeve when attached to the rotor sleeve, and when the rotor is viewed at a cross-section whose plane extends parallel to an axial direction of the rotor shaft and intersects a center of the rotor shaft, the compensation element extends along the axial direction between the rotor sleeve and the rotor core, and forms hollow spaces either between the compensation element and the rotor sleeve and/or between the compensation element and the rotor core).  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834